COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-083-CV
 
 
BARNDOGS
PROPERTY MANAGEMENT, L.L.C.                       APPELLANTS
T.D.F.I.,
L.L.C. AND G. WAYNE BROWN                                                 
 
                                                   V.
 
HELP
WANTED II, INC.                                                            APPELLEE
 
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 3 OF
TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On May 13, 2008, we notified appellants that the trial court clerk
responsible for preparing the record in this appeal had informed this court
that arrangements had not been made to pay for the clerk=s record as required by Texas Rule of Appellate Procedure
35.3(a)(2).  See TEX. R. APP. P. 35.3(a)(2).  We stated that
we would dismiss the appeal for want of prosecution unless appellants, within
fifteen days, made arrangements to pay for the clerk=s record and provided this court with proof of payment.  
On May 20, 2008, appellants informed us that they no longer desired to
pursue the appeal and therefore had no objection to its dismissal.  Accordingly, we dismiss this appeal for want
of prosecution.  See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellants shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
 
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
                                      
DELIVERED:  June 19, 2008
 




[1]See Tex. R. App. P. 47.4.